FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        August 24, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
JODY L. ARMSTRONG,

             Plaintiff-Appellant,

v.                                                         No. 12-6053
                                                   (D.C. No. 5:11-CV-00075-M)
MICHAEL J. ASTRUE, Commissioner                           (W.D. Okla.)
of the Social Security Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
BALDOCK, Circuit Judge.


      Jody L. Armstrong appeals from the district court’s order affirming the

Commissioner’s denial of her applications for a period of disability, disability

insurance benefits, and supplemental security income. Exercising jurisdiction under




*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
42 U.S.C. § 405(g) and 28 U.S.C. § 1291, we vacate the district court’s decision and

remand for additional agency proceedings.

         Ms. Armstrong alleged disability beginning on January 1, 2006, due to mental

impairments. Her date last insured for a period of disability and disability insurance

benefits was March 31, 2008. After a hearing, an administrative law judge (ALJ)

determined that she had one severe impairment, bipolar disorder. Once he had

assessed her residual functional capacity, the ALJ concluded that she could not return

to her past relevant work. He further determined that she was not disabled because

she could still perform other jobs available in the national economy. The Appeals

Council denied review, making the ALJ’s decision the Commissioner’s final

decision. “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir.

2003).

         Ms. Armstrong first argues that the ALJ failed to properly consider the

medical evidence. Particularly, she asserts that the decision is almost entirely

disfavored boilerplate, and that “[t]he decision here is simply devoid of any

significant substantive analysis.” Aplt. Br. at 25. She complains that the ALJ failed

to weigh the opinion of her treating psychiatrist, and that even when he apparently

accepted some aspects of an opinion (such as the diagnosis of bipolar disorder), he

disregarded other aspects (such as the diagnosis of anxiety disorder) without


                                           -2-
explanation. Further, she asserts that he failed to consider the evidence from other

medical sources, including her record of prescriptions for various drugs that are used

in treating depression, anxiety, panic disorder, and bipolar disorder. We agree with

Ms. Armstrong that the ALJ failed to properly consider the medical evidence, and

therefore we remand for further evaluation.

      An ALJ is not required to discuss every piece of evidence in the record, but “in

addition to discussing the evidence supporting his decision, the ALJ also must

discuss the uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007,

1009-10 (10th Cir. 1996). Further, “[u]nder the regulations, the agency rulings, and

our case law, an ALJ must give good reasons in the notice of determination or

decision for the weight assigned to a treating physician’s opinion.” Watkins,
350 F.3d at 1300 (brackets and internal quotation marks omitted). “[T]he notice of

determination or decision must be sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Id. (internal quotation marks omitted).

      Although the decision states that the ALJ carefully considered the evidence, it

does not actually demonstrate that he did so. The ALJ found the existence of one

severe impairment, bipolar disorder, but the decision does not reflect why no other

mental impairments were considered to be severe, or whether and how the ALJ took

account of them even if they were not severe. The decision discusses only one


                                         -3-
medical record in any detail, a record documenting Ms. Armstrong’s initial intake

visit to HOPE Community Services on December 19, 2006. It also briefly refers to a

record of a January 2007 visit to HOPE. But it does not mention (1) any of the

medical records from visits in late 2006 and early 2007 to OU Physicians Family

Medicine, when Ms. Armstrong was diagnosed with and treated for depression,

anxiety, and panic attacks, or (2) any of the records from Ms. Armstrong’s visits to

HOPE Community Services after January 2007, even though the later visits reflect

her diagnosis of and treatment for bipolar disorder and anxiety disorder.

       Importantly, the decision does not discuss or weigh the opinions of

Ms. Armstrong’s treating physicians and psychiatrist. When “the ALJ offer[s] no

explanation or the weight, if any, he gave to the opinion of . . . the treating

physician[,] [w]e must remand because we cannot properly review the ALJ’s decision

without these necessary findings.” Watkins, 350 F.3d at 1300; see also Drapeau v.

Massanari, 255 F.3d 1211, 1214 (10th Cir. 2001) (“[W]hen, as here, an ALJ does not

provide any explanation for rejecting medical evidence, we cannot meaningfully

review the ALJ’s determination.”); Clifton, 79 F.3d at 1009 (“In the absence of ALJ

findings supported by specific weighing of the evidence, we cannot assess whether

relevant evidence adequately supports the ALJ’s conclusion that appellant’s

impairments did not meet or equal any Listed Impairment, and whether he applied the

correct legal standards to arrive at that conclusion.”). “Although we review the

ALJ’s decision for substantial evidence, we are not in a position to draw factual


                                           -4-
conclusions on behalf of the ALJ.” Drapeau, 255 F.3d at 1214 (internal quotation

marks omitted).

      Because the decision does not weigh the evidence as required by the applicable

legal standards, we must remand for further proceedings. We need not reach

Ms. Armstrong’s additional arguments that the ALJ erred in assessing her credibility

and in accepting certain vocational expert testimony; those issues may be affected by

the ALJ’s treatment of the case on remand. Of course, once the ALJ has properly

weighed the medical evidence, he will again need to assess Ms. Armstrong’s

credibility, keeping in mind that “findings as to credibility should be closely and

affirmatively linked to substantial evidence and not just a conclusion in the guise of

findings.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (brackets and internal

quotation marks omitted).

      The judgment of the district court is vacated, and the case is remanded with

directions to remand to the Commissioner for further proceedings.


                                                Entered for the Court


                                                Bobby R. Baldock
                                                Circuit Judge




                                          -5-